Title: To Benjamin Franklin from William Barton, 31 May 1783
From: Barton, William
To: Franklin, Benjamin


          
            Sir,
            Philada. May 31st. 1783
          
          Altho’ I am, personally, an entire Stranger to your Excellency, you may perhaps
            recollect the late Revd. Mr. Barton, a
            Clergyman of Lancaster in this State, whose Son I am.
          Permit me, Sir, to introduce to your Notice as an American, the Bearer of this, my
            Brother Matthias Barton; who has resided some Time at L’Orient, as a Merchant, in
            Copartnership with a Nephew of Mr. Macarty of the House of Cuming and Macarty.
          
          I beg your Excelly. will pardon this Liberty, which I should not take, if my Brother’s
            Character would not bear the strictest Scrutiny: My own Name is, I beleive, not unknown
            to some Americans at Paris.
          I have the Honor to be, With the highest Respect, sir, Your Excelly’s. most obedt.
            hble. servt.
          
            W. Barton
            Dr. Franklin.
          
         
          Addressed: His Excelly. / Benjn.
            Franklin, Esqr. L.L.D. / Minister &c. &c. / Versailles. / Mr. M. Barton
          Notation: Barton May 31. 1783
        